Case 9:18-cv-81229-DMM Document 22 Entered on FLSD Docket 12/14/2018 Page 1 of 2



                               U NITED STA TE S D ISTR ICT C O UR T
                               SO UTH ERN D ISTR ICT O F FL O R ID A

                       C ASE N O .:18-81229-C V -M IDD LEBR O O K S& M NN O N

   TA TIAN A K OLOSOV A ,

          Plaintiff,


   O FFICE DEPOT,etal.,

          Defendants.


                                O R DE R D ISM ISSIN G DEFEND A N T

          TH IS CA U SE com es before the Court on Plaintiff Tatiana K olosova's N otice of

   Voluntary DismissalwithoutPrejudice ofDefendantM cKinsey and Company USA,filed on
   December12,2018. (DE 20).Ptlrsuantto Rule41(a)oftheFederalRulesofCivilProcedtlre,a
   plaintiff m ay voluntarily dism iss a defendantby filing a notice of dism issalbefore the opposing

   party serves either an answer or a motion for summary judgment. See Fed.R.Civ.P.
   41(a)(1)(A)(i).DefendantM cKinsey andCompanyUSA hasservedneitherfiling.Accordingly,
   itis hereby

          O R DER ED and A DJUD G ED that

          (1)PlaintiffsclaimsagainstDefendantM cloinsey and CompanyUSA areDISM ISSED
              W ITH O U T PR EJUD ICE .

          (2)TheClerk ofCourtshallTERM INATE DefendantM cKinsey andCompanyUSA as
              a defendantin thism atter.

          (3)DefendantM cKinsey and Company USA'SM otion to Dismiss(DE 9)isDENIED
              A S M O O T.
Case 9:18-cv-81229-DMM Document 22 Entered on FLSD Docket 12/14/2018 Page 2 of 2



         (4)DefendantMcloinsey and Company USA'SM otion to Stay Discovery and Continue
            Trialand AllPre-TrialDeadlinesPending Ruling on M otion to Dismiss(DE 10)is
            DEN IE D A S M O O T.

         DONE AND ORDERED inChambersin W es alm each,Flodda,thisV! day of
                                                             '
                                                            '.
                                                          ,,
   Decem ber,2018.                                    /


                                             A LD M .M ID D LEBR OO K S
                                        UN ITED STA TES D ISTRICT JUD G E
   CC*   Cotm selofRecord




                                           2
